Per Curiam.

It seems to ns that the acceptance of the keys' of the apartment and the immediate efforts of the plaintiff to relet the same on his own account were sufficient evidence of the plaintiff’s acceptance of the surrender. The allowance of the full rent due was, therefore, error; the judgment below should have been limited to the sum of eighty dollars, due June 19, 1900. I£ the principal recovery shall be by stipulation reduced to that sum, with interest, the judgment in that event will be affirmed, without costs in this court. If not so reduced the judgment will be reversed and a new trial ordered, with costs to abide the event.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, without costs, if reduced to eighty dollars. If not so reduced, judgment reversed, with costs to abide event.